Exhibit 10.1

 

APTARGROUP, INC.
2016 EQUITY INCENTIVE PLAN

 

1.    Purpose.    The purpose of the AptarGroup, Inc. 2016 Equity Incentive Plan
(the “Plan”) is to promote the long-term financial interests of the Company and
its Affiliates by (a) attracting and retaining employees and non-employee
directors, (b) motivating award recipients by means of growth-related
incentives, (c) providing incentive compensation opportunities that are
competitive with those of other major corporations and (d) furthering the
identity of interests of award recipients with those of the stockholders of the
Company.

 

2.    Definitions.    The following definitions are applicable to the Plan:

 

(a)   “Affiliate” means (a) any subsidiary and (b) any other entity in which the
Company has a direct or indirect equity interest which is designated an
“Affiliate” by the Committee.

 

(b)   “Board of Directors” means the Board of Directors of the Company.

 

(c)   “Change in Control” has the meaning specified in Appendix A to the Plan.

 

(d)   “Code” means the Internal Revenue Code of 1986, as amended.

 

(e)   “Committee” means the Compensation Committee or other committee of the
Board of Directors which, pursuant to Section 3, has authority to administer the
Plan.

 

(f)    “Common Stock” means Common Stock, par value $.01 per share, of the
Company.

 

(g)   “Company” means AptarGroup, Inc., a Delaware corporation, and its
successors.

 

(h)   “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(i)    “Market Value” on any date means the closing price of Common Stock on the
New York Stock Exchange on that date (or, if such date is not a trading date, on
the next preceding date which was a trading date).

 

(j)    “participant” means any non-employee director of the Board or employee of
the Company or an Affiliate who has been granted an Award pursuant to the Plan.

 

(k)   “performance goals” means the objectives established by the Committee
which shall be satisfied or met during the applicable performance period as a
condition to a participant’s receipt of all or a part of a performance-based
award under the Plan. With respect to any Award intended to constitute
“qualified performance-based compensation” within the meaning of
Section 162(m) of the Code, the applicable performance goals shall be tied to
one or more of the following objective corporate-wide or Affiliate, business
segment, division, operating unit or individual measures:

 

(i)    Profitability Measures: (1) earnings per share, (2) earnings before
interest and taxes (“EBIT”), (3) earnings before interest, taxes, depreciation
and amortization (“EBITDA”), (4) business segment income, (5) net income,
(6) operating income, (7) revenues, (8) profit margin, (9) cash flow(s) and
(10) expense reduction;

 

(ii)   Capital Return Measures: (1) return on equity, (2) return on assets,
(3) return on invested capital, (4) EBIT to capital ratio, (5) EBITDA to capital
ratio, (6) business segment income to business segment capital ratio,
(7) working capital ratios and (8) total shareholder return; and

 

--------------------------------------------------------------------------------


 

(iii)  Other Performance Measures: (1) successful implementation of strategic
initiatives relating to cost reduction, revenue production and/or productivity
improvement, and (2) successful integration of acquisitions.

 

Each such goal may be measured (A) on an absolute or relative basis; (B) on a
pre-tax or post-tax basis or (C) comparatively with current internal targets,
the past performance of the Company (including the performance of one or more
Affiliates, business segments, divisions, or operating units) or the past or
current performance of other companies (or a combination of such past and
current performance). In the case of earnings based measures, in addition to the
ratios specifically enumerated above, performance goals may include comparisons
relating to capital (including, but not limited to, the cost of capital),
shareholders’ equity, shares outstanding, assets or net assets, or any
combination thereof. If the Committee desires that compensation payable pursuant
to any Award subject to performance goals be “qualified performance-based
compensation” within the meaning of Section 162(m) of the Code, the performance
goals (x) shall be established by the Committee no later than 90 days after the
beginning of the applicable performance period (or such other time designated by
the Internal Revenue Service) and (y) shall satisfy all other applicable
requirements imposed under Treasury Regulations promulgated under
Section 162(m) of the Code, including the requirement that such performance
goals be stated in terms of an objective formula or standard. With respect to
participants who are not covered employees and who, in the Committee’s judgment,
are not likely to be covered employees at any time during the applicable
performance period or during any period in which an Award may be paid following
a performance period, the performance goals may consist of any objective or
subjective corporate-wide or Affiliate, division, operating unit or individual
measures, whether or not listed herein.

 

(l)    “performance period” means the time period during which the performance
goals applicable to a performance-based award must be satisfied or met.

 

(m)  “Rule 16b-3” means such rule adopted under the Securities Exchange Act of
1934, as amended, or any successor rule.

 

(n)   “subsidiary” means any corporation fifty percent or more of the voting
stock of which is owned, directly or indirectly, by the Company.

 

3.    Administration.    The Plan shall be administered by the Committee. A
majority of the Committee shall constitute a quorum and the acts of a majority
of the members present at any meeting at which a quorum is present, or actions
approved in writing by all members of the Committee, shall constitute the acts
of the Committee.

 

Subject to the limitations of the Plan, the Committee shall have full authority
and discretion: (1) to select participants, (2) to make Awards in such forms and
amounts as it shall determine, (3) to impose such limitations, restrictions and
conditions upon such Awards as it shall deem appropriate, (4) to approve the
forms to carry out the purposes and provisions of the Plan, (5) to interpret the
Plan and to adopt, amend and rescind administrative guidelines and other
rules and regulations relating to the Plan, (6) to correct any defect or
omission or to reconcile any inconsistency in the Plan or in any Award granted
hereunder and (7) to make all other determinations and to take all other actions
necessary or advisable for the implementation and administration of the Plan.
Notwithstanding the foregoing, except for any adjustment pursuant
to Section 7(b), neither the Board of Directors nor the Committee shall without
the approval of stockholders (i) amend the terms of outstanding Awards to reduce
the exercise price of outstanding stock options or SARs, (ii) cancel outstanding
stock options or SARs in exchange for cash, other Awards or stock options or
SARs with an exercise price that is less than the exercise price of the original
stock options or SARs, or (iii) take any other action with respect to a stock
option or SAR that would be treated as a repricing under the rules and
regulations of the New York Stock Exchange.

 

The Committee’s determinations on matters within its authority shall be final,
binding and conclusive. The Committee may delegate any of its authority
hereunder to such persons as it deems appropriate, except to the extent that any
such delegation will prevent an Award from complying with Rule 16b-3 or, in the
case of an Award that is intended to constitute “qualified performance-based
compensation” under such Section 162(m) of the Code, from satisfying the
conditions of Section 162(m) of the Code.

 

--------------------------------------------------------------------------------


 

4.    Shares Subject to Plan.    Subject to adjustment as provided
in Section 7(b), 4,000,000 shares of Common Stock shall be available for Awards
under the Plan, reduced by the sum of the aggregate number of shares of Common
Stock which become subject to outstanding Awards. Any shares of Common Stock
that are subject to Awards of stock options or SARs shall be counted against
this limit as one (1) share of Common Stock for every one (1) share of Common
Stock granted (with the full number of shares of Common Stock subject to an SAR
being counted rather than only the net shares granted). Any shares of Common
Stock that are subject to Awards other than stock options or SARs shall be
counted against this limit as four-and-eighteen one-hundredths (4.18) shares of
Common Stock for every one (1) share of Common Stock granted. To the extent that
shares of Common Stock subject to an outstanding award granted under either this
Plan or any equity compensation plan previously maintained by the Company on
behalf of employees or non-employee directors are not issued or delivered by
reason of (i) the expiration, termination, cancellation or forfeiture of such
award (except in the case of an option to the extent shares of Common Stock are
issued or delivered by the Company in connection with the exercise of a tandem
SAR) or (ii) the cash settlement of such award, then such shares of Common Stock
shall again be available under the Plan (using the same formula used to count
the award against the share limit as set forth above). Shares of Common Stock
shall not again be available under the Plan (i) if tendered to satisfy all or a
portion of tax withholding obligations relating to such Award, (ii) if withheld
to pay the exercise price of stock options or SARs awarded hereunder or (iii) if
repurchased by the Company on the open market with the proceeds of an option
exercise. Shares of Common Stock available under the Plan may be treasury shares
reacquired by the Company or authorized and unissued shares, or a combination of
both.

 

To the extent required by Section 162(m) of the Code and the rules and
regulations thereunder, the maximum number of shares of Common Stock subject to
all options, SARs, performance-based restricted stock, and performance-based
restricted stock units that in each case are granted during any calendar year to
any person shall be 500,000, subject to adjustment as provided
in Section 7(b); provided, however, that the per person limit set forth in this
sentence shall be multiplied by two for Awards granted to a participant in the
year in which such participant’s employment with the Company commences. The
aggregate grant date fair value of shares of Common Stock that may be granted
during any fiscal year of the Company to any non-employee director shall not
exceed $350,000; provided, however, that (i) the limit set forth in this
sentence shall be multiplied by two in the year in which a non-employee director
commences service on the Board of Directors and (ii) the limit set forth in this
sentence shall not apply to Awards made pursuant to an election to receive the
Award in lieu of all or a portion of fees received for service on the Board of
Directors or any committee thereunder.

 

5.    Eligibility.    Participants in this Plan shall consist of such employees
and non-employee directors and persons expected to become employees and
non-employee directors of the Company and its Affiliates as the Committee in its
sole discretion may select from time to time. The Committee’s selection of a
person to participate in this Plan at any time shall not require the Committee
to select such person to participate in this Plan at any other time. Except as
provided otherwise in an Award agreement, for purposes of this Plan, references
to employment by the Company shall also mean employment by an Affiliate, and
references to employment shall include service as a non-employee director. The
Committee shall determine, in its sole discretion, the extent to which a
participant shall be considered employed during any periods during which such
participant is on a leave of absence.

 

6.    Awards.    The Committee may grant to eligible employees and non-employee
directors, in accordance with this Section 6 and the other provisions of the
Plan, stock options, stock appreciation rights (“SARs”), restricted stock and
restricted stock units (each, an “Award” and, collectively, the “Awards”).

 

(a)   Options.

 

(1)   Options granted under the Plan may be incentive stock options (“ISOs”)
within the meaning of Section 422 of the Code or any successor provision, or in
such other form consistent with the Plan, as the Committee may determine; except
that, so long as so provided in such Section 422, no ISO may be granted under
the Plan to any employee of an Affiliate which is not a subsidiary corporation
(as such term is used in subsection (b) of Section 422 of the Code) of the
Company or any non-employee director. To the extent that the aggregate Market
Value (determined as of the date of grant) of shares of Common Stock with
respect to which options designated as ISOs are exercisable for the first time
by a participant during any calendar year (under this Plan or any other plan of
the

 

--------------------------------------------------------------------------------


 

Company, or any parent or subsidiary) exceeds the amount (currently $100,000)
established by the Code, such options shall constitute nonqualified stock
options.

 

(2)   The option price per share of Common Stock shall be fixed by the Committee
at not less than 100% of Market Value on the date of the grant; provided that if
an ISO is granted to any person who, at the time such option is granted, owns
capital stock possessing more than 10 percent of the total combined voting power
of all classes of capital stock of the Company (or of any parent or subsidiary)
(a “Ten Percent Holder”), the purchase price per share of Common Stock shall not
be less than the price (currently 110% of Market Value) required by the Code in
order to constitute an ISO.

 

(3)   Subject to the minimum vesting requirements of Section 6(f), each option
shall be exercisable at such time or times as the Committee shall determine at
grant, provided that no option shall be exercised later than 10 years after its
date of grant; provided that if an ISO shall be granted to a Ten Percent Holder,
such option shall not be exercised later than five years after its date of
grant.

 

(4)   An option may be exercised (i) by giving written notice to the Company
specifying the number of whole shares of Common Stock to be purchased and
accompanied by payment therefor in full (or arrangement made for such payment to
the Company’s satisfaction) either (A) in cash, (B) in cash delivered by a
broker-dealer acceptable to the Company to whom the optionee has submitted an
irrevocable notice of exercise, (C) by delivery of previously owned whole shares
of Common Stock (for which the optionee has good title, free and clear of all
liens and encumbrances) having a Market Value, determined as of the date of
exercise, equal to the aggregate purchase price payable by reason of such
exercise, (D) authorizing the Company to withhold whole shares of Common Stock
which would otherwise be delivered upon exercise of the option having an
aggregate Market Value, determined as of the date of exercise, equal to the
aggregate purchase price payable by reason of such exercise, or (E) a
combination of (A), (C) and (D), in each case to the extent set forth in the
agreement relating to the option, (ii) by executing such documents as the
Company may reasonably request and (iii) if applicable, by surrendering to the
Company any tandem SARs which are cancelled by reason of the exercise of the
option. The Committee shall have sole discretion to disapprove of an election
pursuant to clauses (B), (C), (D) or (E), except that the Committee may not
disapprove of an election made by a participant subject to Section 16 of the
Exchange Act. No shares of Common Stock shall be issued or delivered until the
full purchase price therefore and any withholding taxes have been paid (or
arrangement made for such payment to the Company’s satisfaction). No dividends,
or dividend equivalents, shall be paid on any options.

 

(5)   Except as otherwise provided by the Committee at the time of grant, upon a
termination of employment for any reason during the vesting period the portion
of the option still subject to vesting provisions shall be forfeited by the
participant.

 

(b)   SARs.

 

(1)   An SAR shall entitle its holder to receive from the Company, at the time
of exercise or settlement of such right, an amount equal to the excess of Market
Value (at the date of exercise) over a base price fixed by the Committee
multiplied by the number of SARs which the holder is exercising or which are
being settled. SARs may be tandem with any previously or contemporaneously
granted option or independent of any option. The base price of a tandem SAR
shall be the option price of the related option. The base price of an
independent SAR shall be fixed by the Committee at not less than 100% of the
Market Value of a share of Common Stock on the date of grant of the SAR. The
amount payable may be paid by the Company in Common Stock (valued at its Market
Value on the date of exercise) or, to the extent provided in the Award
agreement, cash or a combination thereof. No dividends, or dividend equivalents,
shall be paid on any SAR.

 

(2)   Subject to the minimum vesting requirements of Section 6(f), each SAR
shall be exercisable at such time or times as the Committee shall determine at
grant, provided that no SAR shall be exercised later than 10 years after its
date of grant.

 

--------------------------------------------------------------------------------


 

(3)   An SAR may be exercised (i) by giving written notice to the Company
specifying the number of whole SARs then being exercised and (ii) by executing
such documents as the Company may reasonably request. To the extent a tandem SAR
is exercised or settled, the related option will be cancelled and to the extent
the related option is exercised, the tandem SAR will be cancelled.

 

(4)   Except as otherwise provided by the Committee at the time of grant, upon a
termination of employment for any reason during the vesting period the portion
of the SAR still subject to vesting provisions shall be forfeited by the
participant.

 

(c)   Restricted Stock.

 

(1)   The Committee may award to any participant shares of Common Stock, subject
to this Section 6(c) and such other terms and conditions as the Committee may
prescribe (such shares being called “restricted stock”). During the restriction
period, the shares of restricted stock shall be held by a custodian in book
entry form with restrictions on such shares duly noted or, alternatively, a
certificate or certificates for restricted stock shall be registered in the name
of the participant or a nominee of the Company and deposited, together with a
stock power endorsed in blank if requested by the Company, with the Company.

 

(2)   Subject to the minimum vesting requirements of Section 6(f), there shall
be established for each restricted stock award a restriction period (the
“restriction period”) of such length as shall be determined by the Committee. A
restricted stock award may be subject to such other conditions to vesting,
including performance goals, as the Committee shall establish. Shares of
restricted stock may not be sold, assigned, transferred, pledged or otherwise
encumbered, except as hereinafter provided, during the restriction period.
Except for such restrictions on transfer and such other restrictions as the
Committee may impose, the participant shall have all the rights of a holder of
Common Stock as to such restricted stock; provided, however, that any
distributions, including regular cash dividends, payable on the Common Stock
during the restriction period or the performance period, as the case may be,
shall be subject to the same restrictions as the shares of restricted stock with
respect to which such distribution was made. Upon the lapse of all restrictions
on a restricted stock award, the Company shall remove the restrictions on any
certificates held in book entry form pursuant to Section 6(c)(1) or deliver to
the participant (or the participant’s legal representative or designated
beneficiary) the certificates deposited pursuant to Section 6(c)(1).

 

(3)   Except as otherwise provided by the Committee at the time of grant, upon a
termination of employment for any reason during the restriction period all
shares still subject to restriction shall be forfeited by the participant.

 

(d)   Restricted Stock Units.

 

(1)   The Committee may award to any participant restricted stock units
(“restricted stock units”), subject to this Section 6(d) and such other terms
and conditions as the Committee may prescribe. Upon termination of the
restrictions related thereto, each restricted stock unit shall be converted into
one share of Common Stock or, in lieu thereof and to the extent provided in the
applicable Award agreement, the Market Value of such share of Common Stock in
cash.

 

(2)   Subject to the minimum vesting requirements of Section 6(f), there shall
be established for each restricted stock unit award a restriction period (the
“restricted stock unit restriction period”) of such length as shall be
determined by the Committee. A restricted stock unit award may be subject to
such other conditions to vesting, including performance goals, as the Committee
shall establish. Restricted stock units may not be sold, assigned, transferred,
pledged or otherwise encumbered, except as hereinafter provided, during the
restricted stock unit restriction period. Upon the lapse of all restrictions on
a restricted stock unit award, each restricted stock unit shall be settled by
delivery of one share of Common Stock and the Company shall deliver to the
participant (or the participant’s legal representative or designated
beneficiary) the certificates representing the number of shares of Common Stock.

 

--------------------------------------------------------------------------------


 

(3)   Prior to the settlement of a restricted stock unit award in shares of
Common Stock, the holder of such Award shall have no rights as a stockholder of
the Company with respect to the shares of Common Stock subject to such Award.
Holders of restricted stock units shall not be entitled to dividends, or
dividend equivalents.

 

(4)   Except as otherwise provided by the Committee at the time of grant, upon a
termination of employment for any reason during the restricted stock unit
restriction period all restricted stock units still subject to restrictions
shall be forfeited by the participant.

 

(e)   Qualified Performance-Based Awards.

 

With respect to any Award granted under the Plan that is intended to constitute
“qualified performance-based compensation” within the meaning of
Section 162(m) of the Code:

 

(1)   In no event shall any participant receive a payment with respect to any
such Award if the minimum threshold performance goals requirement applicable to
the payment is not achieved during the performance period. No dividends, or
dividend equivalents, shall be paid on any unvested performance-based Awards.

 

(2)   The Committee retains sole discretion to reduce the amount of or eliminate
any payment otherwise payable to a participant with respect to any Award. The
Committee may exercise such discretion by establishing conditions for payments
with respect to Awards in addition to the performance goals, including the
achievement of financial, strategic or individual goals, which may be objective
or subjective, as it deems appropriate.

 

(3)   The performance goals for any given performance period shall be determined
in accordance with generally accepted accounting principles (“GAAP”) and in a
manner consistent with the methods used in the Company’s audited consolidated
financial statements, to the extent applicable, without regard to
(a) extraordinary or other nonrecurring or unusual items, as determined by the
Company’s independent public accountants in accordance with GAAP, (b) changes in
accounting, as determined by the Company’s independent public accountants in
accordance with GAAP, or (c) special charges, such as restructuring or
impairment charges, unless, in each case, the Committee decides otherwise during
the first 90 days after the beginning of the performance period or, if earlier,
the date on which 25% of the performance period has been completed and in
accordance with Section 162(m) of the Code. Following the conclusion of each
performance period and prior to the payment or settlement of an Award, the
Committee shall determine and certify in writing the extent to which performance
goals have been attained.

 

(f)    Minimum Vesting and Performance Period Requirements.    The Committee
shall determine the vesting schedule and performance period, if applicable, for
each Award; provided that no Award shall become exercisable or vested prior to
the one-year anniversary of the date of grant and no performance period shall be
less than one (1) year; provided, however, that, such restrictions shall not
apply to Awards granted under this Plan with respect to the number of shares of
Common Stock which, in the aggregate, does not exceed five percent (5%) of the
total number of shares available for Awards under this Plan. Notwithstanding the
foregoing, the Board of Directors or Committee may provide that all or a portion
of the shares subject to such Award shall vest immediately upon a Change in
Control or may provide in any agreement relating to an Award that an Award shall
vest immediately or, alternatively, continue to vest in accordance with the
vesting schedule but without regard to the requirement for continued employment
or service, including in the case of a termination without cause, constructive
discharge or termination due to death, disability, or retirement.

 

(g)   Deferral of Awards.    The Committee may determine that the delivery of
shares of Common Stock or the payment of cash, or a combination thereof, upon
the exercise or settlement of all or a portion of any Award (other than Awards
of ISOs, stock options and SARs) made hereunder shall be deferred, or the
Committee may, in its sole discretion, approve deferral elections made by
holders of Awards. Deferrals shall be for such periods and upon such terms as
the Committee may determine in its sole discretion, subject to the requirements
of Section 409A of the Code. Payment of deferred amounts may be in cash, Common
Stock or a combination thereof, as the Committee may determine. Deferred amounts
shall be considered an Award under the Plan. The Committee may establish a trust
or trusts to hold deferred amounts or any portion thereof for the benefit of
participants.

 

--------------------------------------------------------------------------------


 

(h)   Surrender.    If so provided by the Committee at the time of grant, an
Award may be surrendered to the Company on such terms and conditions, and for
such consideration, as the Committee shall determine.

 

7.    Miscellaneous Provisions.

 

(a)   Nontransferability.    No Award under the Plan shall be transferable other
than (i) by will or the laws of descent and distribution or pursuant to
beneficiary designation procedures approved by the Company or (ii) a transfer of
stock options without value to a “family member” (as defined in Form S-8) if
approved by the Committee. Except to the extent permitted by the foregoing
sentence, each Award may be exercised or received during the participant’s
lifetime only by the participant or the participant’s legal representative or
similar person. Except as permitted by the second preceding sentence, no Award
shall be sold, transferred, assigned, pledged, hypothecated, encumbered or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment or similar process. Upon any attempt to so sell,
transfer, assign, pledge, hypothecate, encumber or otherwise dispose of any
Award, such Award and all rights thereunder shall immediately become null and
void. For the sake of clarity, no Award may be transferred by a participant for
value or consideration.

 

(b)   Adjustments.    In the event of any equity restructuring (within the
meaning of Financial Accounting Standards Board Accounting Standards
Codification Topic 718, Compensation—Stock Compensation) that causes the per
share value of shares of Common Stock to change, such as a share dividend, stock
split, spinoff, rights offering or recapitalization through an extraordinary
cash dividend, the number and class of securities available under this Plan, the
terms of each outstanding stock option and SAR (including the number and class
of securities subject to each outstanding stock option or SAR and the purchase
price or base price per share), the terms of each outstanding restricted stock
Award and restricted stock unit Award (including the number and class of
securities subject thereto), the maximum number of securities with respect to
which shares of Common Stock that may be awarded during any fiscal year of the
Company to any one Participant shall be appropriately adjusted by the Committee,
such adjustments to be made in the case of outstanding stock options and SARs
without an increase in the aggregate purchase price or base price and in
accordance with Section 409A of the Code. In the event of any other change in
corporate capitalization, including a merger, consolidation, reorganization, or
partial or complete liquidation of the Company, such equitable adjustments
described in the foregoing sentence may be made as determined to be appropriate
and equitable by the Committee to prevent dilution or enlargement of rights of
participants. In either case, the decision of the Committee regarding any such
adjustment shall be final, binding and conclusive.

 

(c)   Tax Withholding.    The Company shall have the right to require, prior to
the issuance or delivery of any shares of Common Stock or the payment of any
cash pursuant to an Award, payment by the holder of such Award of any Federal,
state, local or other taxes which may be required to be withheld or paid in
connection with such Award. An agreement relating to an Award may provide that
(1) the Company shall withhold cash or whole shares of Common Stock which would
otherwise be delivered upon exercise or settlement of the Award having, in the
case of Common Stock, an aggregate Market Value determined as of the date the
obligation to withhold or pay taxes arises in connection with the Award (the
“Tax Date”) in the amount necessary to satisfy any such obligation or (2) the
holder of the Award may satisfy any such obligation by any of the following
means: (i) a cash payment to the Company, (ii) in the case of an option a cash
payment by a broker-dealer acceptable to the Company to whom the optionee has
submitted an irrevocable notice of exercise, (iii) delivery to the Company of
previously owned whole shares of Common Stock (for which the holder has good
title, free and clear of all liens and encumbrances) having an aggregate Market
Value determined as of the Tax Date, equal to the amount necessary to satisfy
any such obligation, (iv) authorizing the Company to withhold whole shares of
Common Stock which would otherwise be delivered upon exercise or settlement of
the Award having an aggregate Market Value determined as of the Tax Date, equal
to the amount necessary to satisfy any such obligation, or (v) any combination
of (i), (iii) and (iv), in each case to the extent set forth in the agreement
relating to the Award; provided, however, that the Committee shall have sole
discretion to disapprove of an election pursuant to clauses (ii) through (v),
except that the Committee may not disapprove of an election made by a
participant subject to Section 16 of the Exchange Act. Shares of Common Stock to
be delivered or withheld may not have an aggregate Market Value in excess of the
minimum amount required to be withheld. Any fraction of a share of Common Stock
which would be required to satisfy such an obligation shall be disregarded and
the remaining amount due shall be paid in cash by the holder.

 

--------------------------------------------------------------------------------


 

(d)   Listing and Legal Compliance.    The Committee may suspend the exercise or
payment of any Award if it determines that securities exchange listing or
registration or qualification under any securities laws is required in
connection therewith and has not been completed on terms acceptable to the
Committee

 

(e)   Beneficiary Designation.    To the extent permitted by the Company,
participants may name, from time to time, beneficiaries (who may be named
contingently or successively) to whom benefits under the Plan are to be paid in
the event of their death before they receive any or all of such benefits. Each
designation will revoke all prior designations by the same participant, shall be
in a form prescribed by the Company, and will be effective only when filed by
the participant in writing with the Company during the participant’s lifetime.
In the absence of any such designation, benefits remaining unpaid at a
participant’s death shall be paid to the participant’s estate.

 

(f)    Rights of Participants.    Nothing in the Plan shall interfere with or
limit in any way the right of the Company or any Affiliate to terminate any
participant’s employment or service at any time, nor confer upon any participant
any right to continue in the employ or service of the Company or any Affiliate
for any period of time or to continue his or her present or any other rate of
compensation. No employee or non-employee director shall have a right to be
selected as a participant, or, having been so selected, to be selected again as
a participant.

 

(g)   Foreign Employees.    Without amending this Plan, the Committee may grant
Awards to eligible persons who are foreign nationals and/or reside outside the
U.S. on such terms and conditions different from those specified in this Plan as
may in the judgment of the Committee be necessary or desirable to foster and
promote achievement of the purposes of this Plan and, in furtherance of such
purposes the Committee may make such modifications, amendments, procedures,
subplans and the like as may be necessary or advisable to comply with provisions
of laws in other countries or jurisdictions in which the Company or its
Affiliates operates or has employees.

 

(h)   Amendment.    The Committee may amend the Plan as it shall deem advisable,
subject to any requirement of stockholder approval required by applicable law,
rule or regulation, including Section 162(m) of the Code. No amendment may
materially impair the rights of a holder of an outstanding Award without the
consent of such holder.

 

(i)    Governing Law.    This Plan, each Award hereunder and the related Award
agreement, and all determinations made and actions taken pursuant thereto, to
the extent not otherwise governed by the Code or the laws of the United States,
shall be governed by the laws of the State of Delaware and construed in
accordance therewith without giving effect to principles of conflicts of laws.

 

(j)    Awards Subject to Clawback.    The Awards granted under this Plan and any
cash payment or shares of Common Stock delivered pursuant to an Award shall be
subject to forfeiture, recovery by the Company or other action pursuant to the
applicable Award agreement or any clawback or recoupment policy which the
Company may adopt from time to time, including without limitation any such
policy which the Company may be required to adopt under the Dodd-Frank Wall
Street Reform and Consumer Protection Act and implementing rules and regulations
thereunder, or as otherwise required by applicable law.

 

8.    Effective Date and Term of Plan.    The Plan shall be submitted to the
stockholders of the Company for approval and, if approved by the affirmative
vote of a majority of the shares of Common Stock present in person or
represented by proxy at a meeting of stockholders, shall become effective on the
date of such approval. In the event that the Plan is not approved by the
stockholders of the Company, the Plan and any outstanding Awards shall be null
and void. The Plan shall terminate ten years after its effective date, unless
terminated earlier by the Board or Committee; provided, however, that no ISOs
shall be granted after the tenth anniversary of the date on which the Plan was
approved by the Board of Directors. Termination of the Plan shall not affect the
terms or conditions of any Award granted prior to termination.

 

As adopted by the Board of Directors on February 25, 2016

 

--------------------------------------------------------------------------------


 

Appendix A to the Plan

 

“Change in Control” shall mean:

 

(1)   the acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act, of beneficial ownership within the meaning of Rule 13d-3 promulgated under
the Exchange Act, of more than 50% of either (i) the then outstanding shares of
common stock of the Company (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change in Control: (A) any acquisition directly from the Company
(excluding any acquisition resulting from the exercise of a conversion or
exchange privilege in respect of outstanding convertible or exchangeable
securities unless such outstanding convertible or exchangeable securities were
acquired directly from the Company), (B) any acquisition by the Company, (C) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(D) any acquisition by any corporation pursuant to a reorganization, merger or
consolidation involving the Company, if, immediately after such reorganization,
merger or consolidation, each of the conditions described in clauses (i),
(ii) and (iii) of subsection (3) of this Appendix A shall be satisfied;
and provided, further that, for purposes of clause (B), if any Person (other
than the Company or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company) shall
become the beneficial owner of more than 50% of the Outstanding Company Common
Stock or more than 50% of the Outstanding Company Voting Securities by reason of
an acquisition by the Company and such Person shall, after such acquisition by
the Company, become the beneficial owner of any additional shares of the
Outstanding Company Common Stock or any additional Outstanding Company Voting
Securities and such beneficial ownership is publicly announced, such additional
beneficial ownership shall constitute a Change in Control;

 

(2)   individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided, however, that any individual who becomes a director of the
Company subsequent to the date hereof whose election, or nomination for election
by the Company’s stockholders, was approved by the vote of at least a majority
of the directors then comprising the Incumbent Board shall be deemed to have
been a member of the Incumbent Board; and provided, further, that no individual
who was initially elected as a director of the Company as a result of an actual
or threatened solicitation by a Person other than the Board for the purpose of
opposing a solicitation by any other Person with respect to the election or
removal of directors or any other actual or threatened solicitation of proxies
or consents by or on behalf of any Person other than the Board shall be deemed
to have been a member of the Incumbent Board;

 

(3)   consummation of a reorganization, merger or consolidation unless, in any
such case, immediately after such reorganization, merger or consolidation,
(i) 50% or more of the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger or consolidation and 50%
or more of the combined voting power of the then outstanding securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals or entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such reorganization, merger or consolidation and in
substantially the same proportions relative to each other as their ownership,
immediately prior to such reorganization, merger or consolidation, of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (ii) no Person (other than the Company, any employee benefit
plan (or related trust) sponsored or maintained by the Company or the
corporation resulting from such reorganization, merger or consolidation (or any
corporation controlled by the Company) and any Person which beneficially owned,
immediately prior to such reorganization, merger or consolidation, directly or
indirectly, more than 50% of the Outstanding Company Common Stock or the
Outstanding Company Voting Securities, as the case may be) beneficially owns,
directly or indirectly, more than 50% of the then outstanding shares of common
stock of such corporation or more than 50% of the combined voting power of the
then outstanding securities of such corporation entitled to vote generally in
the election of directors and (iii) at least a majority of the members of the
board of directors of the corporation resulting from such reorganization, merger
or consolidation were members of the Incumbent Board at the time of the

 

--------------------------------------------------------------------------------


 

execution of the initial agreement or action of the Board providing for such
reorganization, merger or consolidation; or

 

(4)   consummation of (i) a plan of complete liquidation or dissolution of the
Company or (ii) the sale or other disposition of all or substantially all of the
assets of the Company other than to a corporation with respect to which,
immediately after such sale or other disposition, (A) 50% or more of the then
outstanding shares of common stock thereof and 50% or more of the combined
voting power of the then outstanding securities thereof entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
the Outstanding Company Voting Securities immediately prior to such sale or
other disposition and in substantially the same proportions relative to each
other as their ownership, immediately prior to such sale or other disposition,
of the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, (B) no Person (other than the Company, any
employee benefit plan (or related trust) sponsored or maintained by the Company
or such corporation (or any corporation controlled by the Company) and any
Person which beneficially owned, immediately prior to such sale or other
disposition, directly or indirectly, more than 50% of the Outstanding Company
Common Stock or the Outstanding Company Voting Securities, as the case may be)
beneficially owns, directly or indirectly, more than 50% of the then outstanding
shares of common stock thereof or more than 50% of the combined voting power of
the then outstanding securities thereof entitled to vote generally in the
election of directors and (C) at least a majority of the members of the board of
directors thereof were members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
sale or other disposition.

 

--------------------------------------------------------------------------------